Citation Nr: 0104177	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-22 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) original disability 
rating for residuals of head injury, including headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to July 1978 
and from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, which granted a claim by the veteran 
seeking entitlement to service connection for residuals of a 
head injury, assigning a noncompensable (0 percent) 
disability rating.


REMAND

After review of the record, the Board finds that this case is 
not ready for appellate adjudication.

There has been a significant change in the law regarding VA's 
duty to assist.  This change occurred during the pendency of 
this appeal.  On November 9, 2000, President Clinton signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096  (2000).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096  (2000); 
see Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991) (Where 
the law or regulation changes after a claim has been filed, 
but before the administrative or judicial appeal process has 
been conducted, the version of the law or regulation most 
favorable to the veteran shall be applied.).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096  (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

The Board specifically finds that there may be additional 
medical records available, but not currently in the claims 
file.  The veteran appeared for a VA neurological examination 
in June 1999, at which time he was to undergo magnetic 
resonance imaging (MRI) of his brain and was to be followed 
by the VA neurology department.  An addendum to that report 
shows that he underwent an MRI study; however, the report of 
that study is not of record.  Furthermore, the addendum 
states that the veteran was to undergo a follow-up MRI.  A 
report of a follow-up MRI is not of record.  In the veteran's 
September 1999 Notice of Disagreement, he indicated that he 
underwent (another) MRI study in July 1999.  He stated that 
he thought VA did not consider the report of that study in 
its decision granting him a noncompensable disability rating.  
The Veterans Claims Assistance Act of 2000, supra, requires 
that VA attempt to obtain these records and undertake other 
necessary development in order to fulfill its duty to assist.  
See also Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has 
a duty to obtain all pertinent medical records which have 
been called to its attention by the veteran and by the 
evidence of record.).

If the MRI or other clinical records exhibit additional 
neurological disability, another VA neurological examination 
is needed.  Furthermore, the rating of head injury residuals 
is ordinarily pursuant to Diagnostic Code (DC) 8045 of the 
Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 4.124a,  DC 8045  (2000).  That code provides for 
a maximum 10 percent rating for head injury residuals 
involving purely subjective complaints, such as headache, 
dizziness, and insomnia.  It provides that head injury 
residuals with objective neurological pathology, such as 
hemiplegia, epileptiform seizures, or facial nerve paralysis, 
are to be rated under other DCs.  A disability most closely 
resembling migraine headaches is to be rated under DC 8100 of 
the Rating Schedule.  38 C.F.R. § 4.124a, DC 8100  (2000).  
It is not clear from the record why the veteran's disability 
is being rated under DC 8100.

Finally, the Board finds that the RO's September 1999 
Statement of the Case (SOC) is defective.  Specifically, the 
Board notes that the SOC provides no text, or even citation 
to, the governing regulations, including diagnostic code 
rating criteria, used by the RO to rate the veteran's head 
injury residuals.  As such, the SOC is inadequate.  An 
updated one must be issued containing all of the applicable 
laws and regulations, as well as correct application of such 
laws.  38 C.F.R. § 19.31  (2000) ("A Supplemental Statement 
of the Case, so identified, will be furnished to the 
appellant and his or her representative, if any, when ... a 
material defect in the Statement of the Case or a prior 
Supplemental Statement of the Case is discovered, or when, 
for any other reason, the Statement of the Case or a prior 
Supplemental Statement of the Case is inadequate.").

Accordingly, this case is REMANDED for the following:

1.  The RO is instructed to attempt to 
obtain all VA medical records pertaining 
to the veteran's residuals of head injury 
from the VA Medical Center in Jackson, 
Mississippi, including June and July 1999 
MRI reports and any neurology outpatient 
records.  Copies of all correspondences 
made and records obtained should be made 
part of the claims folder.

2.  If, and only if, neurological 
disability is exhibited on MRI or other 
clinical reports, the RO schedule the 
veteran for another VA neurological 
examination.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review 
prior to the examination.  The purpose of 
the examination is to evaluate the nature 
and severity of any and all residuals of 
a head injury.  In doing so, the examiner 
should determine whether his service-
connected disability consists of purely 
subjective complaints, such as headache, 
dizziness, and/or insomnia, or whether it 
involves objective neurological 
pathology, such as hemiplegia, 
epileptiform seizures, and/or facial 
nerve paralysis.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  All 
findings should be made part of an 
examination report, a copy of which must 
be made part of the claims folder.

3.  Thereafter, the RO should review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), 00-92  (December 13, 
2000), and 01-02  (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

4.  Thereafter, the RO should 
readjudicate the claim on appeal on the 
merits and based on all of the evidence 
in the claims folder and considering the 
most appropriate DC.  See 38 C.F.R. § 
4.124a, Diagnostic Codes 8045, 8100  
(2000).

5.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
the text of all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, but is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655  (2000), failure to 
attend a scheduled VA examination may result in an adverse 
determination. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369  
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).


